
	

115 SRES 584 ATS: Expressing the sense of the Senate against the making available of current and former diplomats, officials, and members of the Armed Forces of the United States for questioning by the government of Vladimir Putin.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 584
		IN THE SENATE OF THE UNITED STATES
		
			July 19, 2018
			Mr. Schumer (for himself, Mr. Menendez, Mr. Durbin, Mr. Schatz, Mr. Reed, Mr. Leahy, Mrs. Feinstein, Mrs. Murray, Mr. Whitehouse, Mr. Manchin, Mr. Casey, and Mr. Blumenthal) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Expressing the sense of the Senate against the making available of current and former diplomats,
			 officials, and members of the Armed Forces of the United States for
			 questioning by the government of Vladimir Putin.
	
	
 That it is the sense of the Senate that the United States should refuse to make available any current or former diplomat, civil servant, political appointee, law enforcement official, or member of the Armed Forces of the United States for questioning by the government of Vladimir Putin.
		
